Case: 15-50696      Document: 00513557848         Page: 1    Date Filed: 06/21/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                     No. 15-50696
                                   c/w No. 15-50697
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                 Conference Calendar                            FILED
                                                                            June 21, 2016
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RAUL ALBERTO CHAN-CHEL,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:14-CR-133-1
                            USDC No. 3:15-CR-606-1


Before JONES, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Raul Alberto Chan-
Chel has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Chan-Chel has not filed a response. We have reviewed


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50696    Document: 00513557848    Page: 2   Date Filed: 06/21/2016


                                 No. 15-50696
                               c/w No. 15-50697

counsel’s brief and the relevant portions of the record reflected therein. We
concur with counsel’s assessment that the appeals present no nonfrivolous
issue for appellate review. Accordingly, counsel’s motion for leave to withdraw
is GRANTED, counsel is excused from further responsibilities herein, and the
APPEALS ARE DISMISSED. See 5TH CIR. R. 42.2.




                                      2